Case: 2:18-cv-00692-MHW-EPD Doc #: 156 Filed: 05/20/20 Page: 1 of 3 PAGEID #: 935




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Brian Garrett, et al.,

              Plaintiffs,                        Lead Action 2:18-cv-692

       v.                                        Judge Michael H. Watson

The Ohio State University,                       Chief Magistrate Judge Deavers

              Defendant.

                                         ORDER

       Plaintiffs move for clarification regarding the use and disclosure of “non-

confidential portions of certain witnesses’ deposition transcripts” for use in future

filings, including their Amended Complaint. Mot., ECF No. 152. Plaintiffs further

represent that they will not cite to any portion of the Perkins Coie report designated

“Attorneys Eyes Only” and will likewise refrain from citing the deposition transcript of

one of the Non-Cooperative Witnesses’ depositions whose identity is redacted in the

Perkins Coie report. Mot. ¶ 8, ECF No. 152.

       Defendant opposes this request and argues that all discovery was solely for

the purposes of mediation and, thus, protected under the mediation confidentiality

privilege. Resp., ECF No. 154. Defendant further argues that any promises by

Plaintiffs to not cite to confidential portions of the deposition transcripts are

meaningless because the depositions in their entirety have been designated as

“HIGHLY CONFIDENTIAL/ATTORNEY’S EYES ONLY.” Id. at 5. Defendant also

requests another stay of litigation in order to focus on mediation efforts.
Case: 2:18-cv-00692-MHW-EPD Doc #: 156 Filed: 05/20/20 Page: 2 of 3 PAGEID #: 936




       The Court knows what it intended when permitting limited discovery, and,

contrary to Defendant’s assertion, it was never the intent that discovery conducted to

facilitate mediation would need to be duplicated later for purposes of litigation.

Although the Court has consistently instructed that discovery was to be limited and

focused on what would be necessary to facilitate mediation, it never restricted the

deposition testimony solely for use in mediation.

       Accordingly, the Court GRANTS Plaintiffs’ motion to use Non-Cooperating

Witness deposition testimony in this litigation, subject to the limitations Plaintiffs

agreed to in their Motion, ECF No. 152, and Reply 5–6, ECF No. 155. Defendant’s

request for a renewed stay is DENIED. Plaintiffs shall file their Amended

Complaints on or before May 27, 2020.

       The Court acknowledges Defendant’s concern about Plaintiffs’ potential use

of confidential information, but simply designating something as confidential in

discovery does not, in and of itself, prevent its use in litigation later or permit it to be

filed under seal. However, out of an abundance of caution, the Court instructs

Plaintiffs to file their Amended Complaints temporarily under seal. Defendant will

have FOURTEEN days from those filings to raise with Chief Magistrate Judge

Deavers any issues relating to sealing.

       The Amended Complaints shall remain sealed pending Chief Magistrate

Judge Deavers’ rulings on any sealing issues, and she shall lift the seal if Defendant

fails to raise any issues within the fourteen-day period. Responsive pleadings and

replies shall be filed within rule thereafter.

       The Clerk is DIRECTED to give Plaintiffs sealed-filing access.
Case No. 2:18-cv-692                                                             Page 2 of 3
Case: 2:18-cv-00692-MHW-EPD Doc #: 156 Filed: 05/20/20 Page: 3 of 3 PAGEID #: 937




      IT IS SO ORDERED.

                               /s/ Michael H. Watson
                               MICHAEL H. WATSON, JUDGE
                               UNITED STATES DISTRICT COURT


                               /s/ Elizabeth A. Preston Deavers__
                               ELIZABETH A. PRESTON DEAVERS
                               CHIEF UNITED STATES MAGISTRATE JUDGE




Case No. 2:18-cv-692                                                 Page 3 of 3
